DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55-56, 59, 61-63, and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheatham (US 2015/0003204 A1).
Regarding claim 55, Cheatham discloses a system for generating an acoustic-potential field of ultrasonic waves[0010, 0111; Fig 18], the system comprising: 
an array of acoustic micromachined ultrasonic transducer, MUT, elements, the array of acoustic MUT elements being comprised in one or more micromachined ultrasonic transducer, MUT[0032, 0111; #1352, #1354 in Fig 18]; 
and a controller being communicably connected to two or more of said acoustic MUT elements in said array[0066], 

by: - generating a respective drive signal (STx) indicative of: - the frequency at which the at least two acoustic MUT elements are to be controlled to emit the respective modulated ultrasonic signal[0010, 0011, 0062, 0065], 
and - a respective phase shift and amplitude to be applied to the modulated ultrasonic signal of each of the two or more acoustic MUT elements, configured to cause the ultrasound waves of the modulated ultrasonic signals to be constructively combined at the at least one common focal point [0010, 0011, 0062, 0065]; 
and - sending the respective drive signal (STx) to the acoustic MUT element [0066-initiate a delivery], 
wherein the two or more acoustic MUT elements of the array to which the respective drive signals (STx) are sent is each configured to: - receive the respective drive signal (STx)[0065]; 
and - emit a respective modulated ultrasonic signal in response to the respective received drive signal (STx), thereby generating an acoustic-potential field of ultrasonic waves having a respective focal volume around the at least one common focal point[0065].    
Regarding claim 56, Cheatham discloses wherein the plurality of ultrasound waves of the modulated ultrasonic signal each comprise a carrier wave being modulated according to a modulation signal[0062], 
wherein the respective drive signal (STx) is further indicative of the modulation signal[0065].    
Regarding claim 59, Cheatham discloses being adapted for providing non-contact human perceivable feedback to a user in a human machine interface (HMI).[0037 has use in various devices]  
Regarding claim 61, Cheatham discloses wherein the controller is configured to generate the respective drive signal (STx) to be indicative of a respective phase shift and amplitude to be applied to the modulated ultrasonic signal of each of the two or more acoustic MUT elements[0010, 0011, 0062, 0065] 
configured to cause the ultrasound waves of the modulated ultrasonic signals of the two or more acoustic MUT elements to be constructively combined at two or more common focal points[0010, 0011, 0062, 0065], 
thereby controlling each of the two or more acoustic MUT elements to[0062, 0065, 0066], 
when emitting the respective modulated ultrasonic signal in response to the respective received drive signal (STx)[0010, 0011, 0062, 0065], 
generate an acoustic-potential field of ultrasonic waves comprising respective two or more acoustic lobes around the two or more common focal points[0062, 0065, 0066].  
Regarding claim 62, Cheatham discloses wherein the phases and amplitudes of the acoustic MUT elements in the array of acoustic MUT elements are selected such that when the ultrasound waves of the modulated ultrasonic signals are constructively combined at the two or more common focal points, high pressure is achieved at the two or more common focal points and low pressure is achieved in surrounding areas.  [0010, 0011, 0062, 0065, 0066, 0111]  
Regarding claim 63, Cheatham discloses an array of acoustic micromachined ultrasonic transducer, MUT, elements, two or more of the acoustic MUT elements in the array each being 
comprising a plurality of ultrasound waves towards at least one common focal point[0062, 0065, 0066], 
each of the two or more acoustic MUT elements being configured to emit the respective modulated ultrasonic signal according to a respective predetermined phase shift and amplitude[0010, 0011, 0062, 0065], 
such that the respective modulated ultrasonic signal of each of the two or more acoustic MUT elements is phase shifted in relation to one another[0010, 0011, 0062, 0065], 
so as to be constructively combined at the at least one common focal point[0010, 0011, 0062, 0065, 0066], 
thereby generating an acoustic-potential field of ultrasonic waves having a respective focal volume around each of the at least one common focal point[0065].    
Regarding claim 65, Cheatham discloses a method for controlling at least two acoustic micromachined ultrasonic transducer, MUT, elements in an array of acoustic MUT elements to emit a respective modulated ultrasonic signal comprising a plurality of ultrasound waves with a common focal point, so as to generate an acoustic-potential field of ultrasonic waves[0010, 0011, 0032, 0062, 0065, 0111; #1352, #1354 in Fig 18], 
the method comprising: for each of the at least two acoustic MUT elements: - generating, by a controller[0066], 
a respective drive signal (STx) indicative of:(a) a frequency at which the acoustic MUT element is to be controlled to emit the respective modulated ultrasonic signal[0010, 0011, 0062, 0065]; 

wherein the respective phase shift is configured such that the respective modulated ultrasonic signal of each of the two or more acoustic MUT elements is phase shifted in relation to one another, so as to be constructively combined at a common focal point [0010, 0011, 0062, 0065];
 - sending, by the controller, the respective drive signal (STx) to the acoustic MUT element [0066-initiate a delivery], 
- receiving, in each of the two or more acoustic MUT elements, the respective drive signal (STx)[0065]; 
and emitting, by each of the two or more acoustic MUT elements, a respective modulated ultrasonic signal in response to the respective received drive signal (STx), thereby generating an acoustic-potential field of ultrasonic waves at the common focal point[0065].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-58, 64, 66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 20150003204 A1) as applied to claims 55, 63 and 65 above, and further in view of Dogiamis (WO 2018004688 A1).
Regarding claim 57, Cheatham does not explicitly teach wherein the two or more acoustic MUT elements are each configured to emit the respective modulated ultrasonic signal at an electro-mechanical resonance frequency of the MUT element in the range of 20 kHz to 10 MHz, preferably in the range of 100 kHz to 500 kHz, more preferably in the range of 120 kHz to 350 kHz. 
Dogiamis teaches that wherein the two or more acoustic MUT elements are each configured to emit the respective modulated ultrasonic signal at an electro-mechanical resonance frequency of the MUT element in the range of 20 kHz to 10 MHz, preferably in the range of 100 kHz to 500 kHz, more preferably in the range of 120 kHz to 350 kHz. [0022, 0028]
It would have been obvious to one of ordinary skill in the art to modify the ultrasonic elements in Cheatham with the resonance frequency use in Dogiamis in order to use the natural resonance frequency for the most efficient wave. Moreover it would have been obvious to one having ordinary skill in the art to use the particular frequency range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 58, Cheatham does not explicitly teach wherein the at least one MUT and the controller are fixedly arranged on or embedded in a substrate. 
Dogiamis teaches that wherein the at least one MUT and the controller are fixedly arranged on or embedded in a substrate[0022, 0027, 0062].  
It would have been obvious to one of ordinary skill in the art to modify the ultrasonic elements in Cheatham with the MUT and controller fixed in a substrate in Dogiamis in order to 
Regarding claim 64, Cheatham does not explicitly teach wherein the MUT is a piezoelectric micromachined ultrasonic transducer, p-MUT, and the acoustic MUT elements are acoustic p-MUT elements. 
Dogiamis teaches that wherein the MUT is a piezoelectric micromachined ultrasonic transducer, p-MUT, and the acoustic MUT elements are acoustic p-MUT elements. [0025].  
It would have been obvious to one of ordinary skill in the art to modify the ultrasonic elements in Cheatham with the p-MUT elements in Dogiamis in order to use PZT which is a known and obvious alternative. Moreover it would have been an obvious matter of design choice to use a p-MUT since applicant has not disclosed that the use of a p-MUT solves any stated problem or is for any particular purpose.
Regarding claim 66, Cheatham teaches wherein the plurality of ultrasound waves of the modulated ultrasonic signal each comprise a carrier wave being modulated according to a modulation signal[0062] and wherein generating, by the controller, the respective drive signal (STx) comprises generating the respective drive signal (STx) to further be indicative of the respective modulation signal[0065],..... 
Cheatham does not explicitly teach wherein the frequency at which the at least two acoustic MUT elements are to be controlled to emit the respective modulated signal is an electro-mechanical resonance frequency of the MUT element, wherein the electro-mechanical resonance frequency is in the range of 20 kHz to 10 MHz, preferably in the range of 100 kHz to 500 kHz, more preferably in the range of 120 kHz to 350 kHz. 

It would have been obvious to one of ordinary skill in the art to modify the ultrasonic elements in Cheatham with the resonance frequency use in Dogiamis in order to use the natural resonance frequency for the most efficient wave. Moreover it would have been obvious to one having ordinary skill in the art to use the particular frequency range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 68, Cheatham, as modified, teaches selecting the phases and amplitudes of the acoustic MUT elements in the array of acoustic MUT elements such that when the ultrasound waves of the modulated ultrasonic signals are constructively combined at the two or more common focal points, high pressure is achieved at the two or more common focal points and low pressure is achieved in surrounding areas. [0010, 0011, 0062, 0065, 0066, 0111] 

Claims 60 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 20150003204 A1) as applied to claims 55 and 65 above, and further in view of Carter (US 20160124080 A1).
Regarding claim 60, Cheatham teaches wherein the respective phase shift to be applied to the modulated ultrasonic signal of each of the two or more acoustic MUT elements is configured to cause the ultrasound waves of the modulated ultrasonic signals to be constructively combined 
Cheatham does not explicitly teach wherein the system is adapted to provide contact-less levitation or manipulation of an object in a machine-machine interface, MMI, by capturing the object to be levitated or manipulated in a node at a sound pressure minima created between two or more standing waves of the generated acoustic-potential field of standing waves, wherein the object to be levitated or manipulated has a maximum cross-section width of less than 3 mm, preferably less than 1 mm, more preferably less than 0.5 mm.
Carter teaches wherein the system is adapted to provide contact-less levitation or manipulation of an object in a machine-machine interface, MMI, by capturing the object to be levitated or manipulated in a node at a sound pressure minima created between two or more standing waves of the generated acoustic-potential field of standing waves, wherein the object to be levitated or manipulated has a maximum cross-section width of less than 3 mm, preferably less than 1 mm, more preferably less than 0.5 mm. [0033, 0131]
It would have been obvious to one of ordinary skill in the art to modify the ultrasonic elements in Cheatham with the object levitation in Carter in order to use the system to manipulate and levitate an object. Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 67, Cheatham teaches wherein the respective phase shift to be applied to the respective modulated ultrasonic signal of each of the two or more acoustic MUT elements is configured to cause the ultrasound waves of the modulated ultrasonic signals to be constructively 
Cheatham does not explicitly teach capturing an object with a maximum cross-section width of less than 3 mm, preferably less than 1 mm, more preferably less than 0.5 mm, in a node at a sound pressure minima created between two or more standing waves of the generated acoustic-potential field of standing waves.
Carter teaches capturing an object with a maximum cross-section width of less than 3 mm, preferably less than 1 mm, more preferably less than 0.5 mm, in a node at a sound pressure minima created between two or more standing waves of the generated acoustic-potential field of standing waves.[0033, 0131]
It would have been obvious to one of ordinary skill in the art to modify the ultrasonic elements in Cheatham with the object levitation in Carter in order to use the system to manipulate and levitate an object. Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 20150003204 A1) in view of Dogiamis (WO 2018004688 A1) as applied to claim 66 above, and further in view of Carter (US 20160124080 A1).
Regarding claim 69, Cheatham, as modified, teaches wherein the respective phase shift to be applied to the respective modulated ultrasonic signal of each of the two or more acoustic MUT 
Cheatham does not explicitly teach the method further comprising: capturing one or more object in a respective one or more node at a sound pressure minima created between two or more acoustic lobes of the generated acoustic-potential field.
Carter teaches the method further comprising: capturing one or more object in a respective one or more node at a sound pressure minima created between two or more acoustic lobes of the generated acoustic-potential field.[0033, 0131]
It would have been obvious to one of ordinary skill in the art to modify the ultrasonic elements in Cheatham with the object levitation in Carter in order to use the system to manipulate and levitate an object. Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645